DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “cross coupler” recited in claims 6 and 18 is confusing and indefinite since the specification fails to give a definite definition for the phrase. For the purpose of examination, this phrase is being interpreted as a coupler that across the waveguide.  However correction and clarification are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 and 9, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication by Wang (US 2015/0077312 A1) in view of the US patent application publication by Jurik et al (US 2010/0141852 A1).
Wang teaches, with regard to claims 1 and 9, a near-to-eye display serves as the head mounted display device (Figures 4 and 7) that is comprised of a pre-distortion engine serves as the pre-distortion manager (510 or 640 please see Figures 5 and 6) that is configured to produce a pre-distorted image, a light source (205, Figure 5 or 715, Figure 7) configured to generate image-bearing light that includes the pre-distorted image and an optical system (710 and 705) configured to receive the image bearing light from the light source that is configured to direct the image-bearing light.  Wang teaches that the pre-distortion is responsive to the dynamically deformable mirror (305, Figure 3A) of the optical system namely that the pre-distortion applied to the undistorted image is to compensate for the dynamic adjustments applied to the deformable mirror, (please see paragraph [0029]).  
This reference has met all the limitations.  It however does not teach explicitly that the pre-distortion is applied to a set of pixels in the undistorted image wherein the set of pixels being proximal to an edge of field of view of the undistorted image.  This reference also does not teach explicitly that the optical system includes a lens such that the pre-distortion is configured to compensate for the distortion produced by the lens.  Jurik et al in the same field of endeavor teaches an image projection engine that is comprised of a media (104, Figure 2 or Figures 3 and pre-distortion manger configured to produce a pre-distorted image by applying a pre-distortion to a set of pixels in an undistorted image (or the source image, Figures 6 and 7) wherein the set of pixels being proximal to an edge of a field of view of the undistorted image, (please see 318, 326, Figure 6 and Figure 7).  Jurik et al teaches that the optical system such as the projection optics includes lens (208 and/or 210, Figure 4) is configured to receive the image-bearing light from the light source, including the pre-distorted image, wherein the projection optics or lens is configured to direct the image-bearing light while producing a distortion in the image-bearing light and wherein the pre-distortion is configured to compensate for the distortion produced by the lens in directing the image-bearing light, (please see Figures 2-4 and 6-7).  It would then have been obvious to one skilled in the art to apply the teaching of Jurik et al to modify the head mounted display device of Wang to make the pre-distortion manager to produce pre-distortion image to the set of pixels proximal to an edge of field of view of the undistorted image such that the pre-distorted image is configured to compensate for the distortion produced by the lens or the partially transparent mirror (705, Figure 7) for the benefit of ensuring the image viewed by the eye is distortion-free. 
With regard to claim 7, Wang teaches that the optical system is configured to direct the image-bearing light towards an eye box, (please see Figure 7).  
With regard to claim 12, Jurik et al teaches that the pre-distortion manager or media is configured to apply the pre-distortion to at least one pixel along a periphery of the image, (please see Figures 6 and 7).  
With regard to claim 14, Wang teaches that the optical system including the partially transparent mirror (705) is configured to direct the image-bearing light toward an eye box, (please see Figure 7).  

Claims 2-6 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang and Jurik et al as applied to claim 1 and 9 above, and further in view of the patent issued to Mukawa et al (PN. 7,418,170).
The head mounted display device taught by Wang in combination with the teachings Jurik et al as described in claims 1 and 9 above has met all the limitations of the claims.  
With regard to claims 2-6, and 10-11, Wang teaches that the optical system may comprise a waveguide.  As disclosed in Figure 1C, the optical system may comprise waveguide (140) and holographic diffractive grating (150, please see paragraph [0019]).  This reference however does not teach explicitly that the holographic grating medium with the holographic diffractive gratings (150) is within the waveguide.  Mukawa et al in the same field of endeavor teaches a head mounted display that is comprised of an optical system, which includes a waveguide (302, Figure 1) with holographic grating medium with set of volume holograms (303 and 304, please see column 2, lines 59-60 ) in the holographic grating medium wherein the set of volume holograms being configured to diffract the image-bearing light, (please see columns 1 and 2).  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa et al to modify the optical system of Wang to include waveguide with holographic grating medium within the waveguide and to include a set of volume holograms in the holographic grating medium for the benefit of utilizing volume holograms to more efficiently in-couples and out-couple the image bearing light via diffraction and to direct the image-bearing light to the eye box of the user.  With regard to claim 4, Mukawa et al teaches that the set of volume holograms comprise an input coupler (303, Figure 1).  With regard to claim 5, Mukawa et al teaches that the set of volume holograms comprises an output coupler (304).  With regard to claim 6, the term “cross With regard to claims 10 and 11, Mukawa et al teaches that the holographic grating medium comprises a holographic grating (304, Figure 1) and an additional holographic grating (303) that is laterally offset from the holographic grating (304) wherein the additional holographic grating (303) is configured to diffract the image bearing light prior to the diffraction of the image-bearing image light by the holographic grating (304).  

Claims 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang and Jurik et al as applied to claim 1 and 9 above, and further in view of the patent issued to Cho et al (PN. 9,076,205).
The head mounted display device taught by Wang in combination with the teachings Jurik et al as described in claims 1 and 9 above has met all the limitations of the claims.  
With regard to claims 8 and 13, Both Wang and Jurik et al teaches to include pre-distortion manager to provide pre-distortion image to compensate the distortion caused by the optical system.  These references however do not teach explicitly that the pre-distortion comprises a blur kernel.  Cho et al in the same field of endeavor teaches to include an image de-blurring system that generates blur kernel, (please see Figure 2) to correct or compensate the distortion of the image due to blurring caused by the optical system, (please see the Abstract).  .  

Claim 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication by Wang (US 2015/0077312 A1) in view of the patent issued to Mukawa et al (PN. 7,418,170).
Wang teaches a near-to-eye display serves as the display system (Figures 4 and 7) that is comprised of an optical system (710 and 705, Figure 7) that is configured to direct light that includes an image towards an eye box while introducing a distortion to the light (please see Figures 5 and 6).  In light of Figure 1C, the optical system may comprise a waveguide (140) and holographic diffractive gratings (150, please see paragraph [0019]) wherein the holographic diffractive gratings are configured to direct the light that includes the image.  One skilled in the art would have been motivated to modify the optical system (705) to include a waveguide and holographic diffractive gratings for the benefit of allowing the image light be directed to the eye box more efficiently.  
Wang further teaches that the display system further includes a light source (205, Figure 5 or 715, Figure 7) that is configured to provide the light that includes the image to the optical system and a pre-distortion engine serves as the pre-distortion manager (510 or 640 please see Figures 5 and 6) that is configured to provide the image to the light source and that is configured to apply, prior to providing the image to the light source a pre-distortion to the image that compensates for the distortion introduced by the optical system.   It is noted that Wang teaches the pre-distortion is responsive to the dynamically deformable mirror (305, Figure 3A or 710, compensate for the dynamic adjustments applied to the deformable mirror, (please see paragraph [0029]) or to compensate for the distortion introduced by the optical system.  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that a holographic grating medium with the holographic diffractive gratings (150) is on the waveguide.  Mukawa et al in the same field of endeavor teaches a head mounted display that is comprised of an optical system, which includes a waveguide (13, Figure 8) and a holographic grating medium, with a set of volume holograms (14 and 15), on the waveguide wherein the set of volume holograms being configured to diffract the image-bearing light, (please see columns 8 and 9).  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa et al to modify the optical system of Wang to include waveguide with holographic grating medium explicitly on the waveguide and to include a set of volume holograms or holographic gratings in the holographic grating medium for the benefit of providing a design to have set of holographic diffractive gratings on the waveguide to efficiently in-couple and out-couple the image bearing light via diffraction within the waveguide and to direct the image-bearing light to the eye box of the user.  
With regard to claim 18, the term “cross coupler” is indefinite for the reasons stated above and therefore only being examined in the broadest interpretation.   Mukawa et al does not teach explicitly that the set of volume holograms form a cross coupler for covering the entire waveguide, however such modification is considered an obvious modification to one skilled in the art for the benefit of allowing the entire propagation of the light in the waveguide be coupled and guided by the set of volume hologram to increase the efficiency of the light propagation.  

Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Mukawa et al as applied to claim 15 above, and further in view of US patent application publication by Jurik et al (US 2010/0141852 A1).
The display system taught by Wang in combination with the teachings of Mukawa et al ad described in claim 15 has met all the limitations of the claims.  
With regard to claims 16 and 17, Wang teaches that the optical system comprises a partially transparent mirror or lens (705) but Wang does not teach explicitly that the pre-distortion compensation is for the distortion introduced by the lens.  Jurik et al in the same field of endeavor teaches an image projection engine that is comprised of a media (104, Figure 2 or Figures 3 and 4) serves as a pre-distortion manger configured to produce a pre-distorted image by applying a pre-distortion to a set of pixels in an undistorted image (or the source image, Figures 6 and 7) wherein the set of pixels being proximal to an edge of a field of view of the undistorted image, (please see 318, 326, Figure 6 and Figure 7).  Jurik et al teaches that the optical system such as the projection optics includes lens (208 and/or 210, Figure 4) is configured to receive the image-bearing light from the light source including the pre-distorted image wherein the projection optics or lens is configured to direct the image-bearing light while producing a distortion in the image-bearing light and wherein the pre-distortion is configured to compensate for the distortion produced by the lens in directing the image-bearing light, (please see Figures 2-4 and 6-7).  It would then have been obvious to one skilled in the art to apply the teaching of Jurik et al to modify the head mounted display device of Wang to make the pre-distortion manager to produce pre-distortion image to the set of pixels proximal to an edge of field of view of the undistorted image such that the pre-distorted image is configured to also 
With regard to claim 19, Mukawa et al teaches that the set of volume holograms comprises a holographic grating serves as the output coupler (15, Figure 8) configured to diffract the light that includes the image toward the eye box.  
With regard to claim 20, Mukawa et al teaches the set of volume holograms comprise a holographic grating serves as the input coupler (14, Figure 8).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,029 in view of US patent issued to Mukawa et al. Both the claims of the instant application and the claims of the patent disclose a head mounted display device is comprised of a pre-distortion manager, a light source and optical system, wherein as explicitly taught by Mukawa et al the optical system for a head mounted display may comprise a waveguide and a grating medium with holographic grating.  
 


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872